Citation Nr: 0313921	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
degenerative joint disease of the right knee, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for traumatic 
degenerative joint disease of the left knee, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT THE HEARING

Veteran and spouse



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1979.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case has previously come before the Board.  In March 
2001, the Board remanded the case to the RO for further 
development.  That development having been completed to the 
extent possible, the Board will proceed with appellate 
review.  

By rating decision, dated in March 1999, the RO increased the 
evaluation for right knee degenerative joint disease, 
chondromalacia, post-traumatic arthritis, to 20 percent.  In 
August 2000, the RO increased the evaluation for degenerative 
joint disease, chondromalacia, post-traumatic arthritis of 
the left knee to 20 percent.  Since the increases in the 
right and left knee disabilities do not constitute a full 
grant of the benefit sought, the claims for a higher rating 
for the right knee and left knee remain in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The veteran is service connected for degenerative joint 
disease of the right and left knee.  There is a September 
2000 medical statement of record that raises the possibility 
of some nerve impairment to the right knee.  There is no 
indication that any examiner has associated any right knee 
nerve impairment with his 
service-connected disability; however, this potential issue 
should be reviewed by the RO.  The Board notes that the issue 
of nerve impairment is not one that would be inextricably 
intertwined with the issues on appeal, as any neurological 
impairment would be separately rated.  


The veteran was afforded a hearing before a hearing officer 
at the RO in June 2000.  A transcript of the hearing has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran does not have instability or subluxation of 
the right or left knee.  

2.  Range of motion in the right knee is from 0 degrees of 
extension to 135 degrees of flexion.  At worst, it lacked 5 
degrees of full extension and flexed to 110 degrees.  

3.  Left knee range of motion is from 0 degrees of extension 
to 135 degrees of flexion.  At worst, it lacked 7 degrees of 
full extension and flexed to 122 degrees.  


CONCLUSIONS OF LAW

1.  Subluxation or instability of the right or left knee is 
not compensably disabling for VA compensation purposes.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2002).  

2.  The criteria for a rating in excess of 20 percent for 
left knee traumatic degenerative joint disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5260, 5261 (2002).  

3.  Right knee traumatic degenerative joint disease is no 
more than 20 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA outpatient treatment records reflect that the veteran 
underwent x-ray examination of the knees in July 1997.  The 
impression was moderate degenerative changes on the right 
knee, with mild degenerative changes on the left.  He 
underwent right knee arthroscopic debridement and partial 
medial meniscectomy in August 1997.  The post-operative 
diagnoses were large medial synovial plica, medial meniscus 
anterior horn tear, and Grade 3 chondromalacia of the 
patellofemoral joint, as well as the medial compartment.  On 
examination the following month, the portal sites were noted 
to be well healed.  Range of motion was 0 to 120 degrees.  
The knee was stable to ligamentous testing.  A small effusion 
and medial joint line tenderness were noted.  The impression 
on x-ray examination was mild bilateral degenerative change.  
The impression was status post scope right knee, doing fairly 
well.  The report notes that overall, he was improved, but 
had some persistent problems.  The examiner stated that he 
had a fair amount of osteoarthritis.  The records note the 
veteran's report that his left knee was bothersome, but that 
he had not had any mechanical symptoms.  

In March 1998, he complained of left knee catching, popping, 
and swelling.  On examination, his joint seemed to be quite 
stable.  He localized the pain to his medial tibia.  The 
examiner noted that he had pes anserine bursitis.  X-ray 
examination of the knees revealed moderate degenerative 
changes about the knees equally, bilaterally.  No loss of 
joint space or of normal angulation was evident.  

A VA outpatient treatment record, dated in April 1998, 
reflects complaints of chronic knee pain.  The record notes 
his report that his left knee had given out and that he fell 
while putting away equipment four days earlier.  Upper medial 
knee swelling and tenderness was noted.  On examination, 
there was very mild effusion of the left knee.  There was 
some crepitus when the veteran moved the joint.  None was 
noted when the examiner moved the joint.  There was no joint 
tenderness or instability.  The assessment was left knee 
pain, setting of chronic knee pain.  In December 1998, right 
knee pain was noted to be controlled on medication.  

On VA examination in October 1998, the veteran reported that 
he was no longer able to work as a pay telephone 
installer/repairman because he could not climb ladders and 
could not get down on his knees to pull wires.  The report 
notes that he was currently in training to be a certified 
nurse assistant, and that he had been an army medic. He 
complained of bilateral knee pain, right worse than left.  He 
stated that his right knee hurt more than it did prior to 
surgery, and that he had pain all of the time.  He reported 
that his knee would catch at times, and that he had to use a 
cane to walk in excess of 200 feet.  X-ray examination was 
noted to redemonstrate (as compared with x-ray examination of 
February 1997) changes of mild-to-moderate degree of 
degenerative arthritis with marginal osteophytes formation 
and slight joint space thinning, medially.  No acute changes 
were seen.  No significant amount of joint fluid was noted.  

On physical examination, he walked with a slightly guarded 
gait.  He was wearing elastic braces on both lower 
extremities, from the mid thigh to the mid leg area.  On 
examination of the right knee, there was tenderness on 
passive range of motion testing of the patella.  He lacked 
five degrees of full extension and flexion was to 110 
degrees.  The knee was stable.  There was subjective pain on 
range of motion testing.  On examination of the left knee, 
the patella moved freely without any crepitation.  No 
effusion in the knee joint was noted.  He had a full range of 
flexion, noted to be to 120 degrees with muscle spasm about 
the knee joint.  The knee was stable while stressing the knee 
joint.  The impressions were degenerative joint disease, 
chondromalacia, right knee, and status degenerative joint 
disease, chondromalacia, left knee, and status post surgery 
disability.  

VA outpatient treatment records, dated in May 1999, reflect 
complaints of severe bilateral knee pain.  A history of 
surgery on both knees for degenerative arthritis was noted.  
Physical examination revealed that the knees were stable.  No 
swelling was noted.  Painful range of motion was noted.  The 
records note that he was using a cane.  He reported that he 
had had several falls due to his 'knees buckling.'  Crutches 
were issued.  

On VA examination in June 1999, the examiner stated that the 
C-file had been reviewed.  The veteran reported having fallen 
two times, once in April 1999 and once in May 1999.  The 
report of examination notes that he arrived using crutches.  
He stated that his right knee pain was a "10" and his left 
knee pain was a "6."  The report notes that he had worked 
only two weeks in the past six months and had worked one week 
in the previous year.  

On examination, flexion on the right was to 110 degrees and 
flexion on the left was to 120 degrees.  Extension on the 
right was 5 degrees short of full extension, and he was able 
to fully extend on the left, with discomfort.  Bilaterally, 
the collateral ligaments were intact.  Drawer tests were 
negative, bilaterally.  Cruciate ligaments were intact, 
bilaterally.  Movement of the patella was painful, 
bilaterally, especially vertically.  There was grinding on 
each side, especially with vertical movement.  There was more 
pain on the right side than the left.  The report of 
examination notes that findings of pain were the same with 
patellar movement either transversely or vertically and that 
it was more striking with vertical movement.  The impressions 
were chondromalacia of the right knee and chondromalacia of 
the left knee.  

A May 2000 VA outpatient treatment record notes the veteran's 
reported history of knee instability and giving way with 
recurrent falls.  On examination, he had no effusion in his 
knees.  Range of motion on the right was about 5 degrees 
short of full extension and flexed to about 125 degrees.  On 
the left, he extended to about 7 degrees short of full 
extension and flexed to 122 degrees.  Ligamentous examination 
of the knee showed stable anterior cruciate ligament, 
posterior cruciate ligament, medial and lateral collateral 
ligaments.  He had no medial or lateral joint line 
tenderness.  He had marked patellofemoral crepitus.  Extensor 
mechanisms were intact.  Neurovascular examination was noted 
to be normal.  The assessment was moderate osteoarthritis, 
bilateral knees, right more symptomatic than left.  The 
record notes that radiographically, the left knee was more 
advanced than the right.  

At his personal hearing in June 2000, the veteran testified 
that he had decreased leg strength as a result of his knee 
disorders.  Transcript at 1 (June 2000).  He related that he 
had constant, 24-hour per day, throbbing, radiating pain in 
his knees.  Id at 2.  He stated that he had swelling in his 
knee almost every night on lying down and with activity 
during the day.  Id.  He stated that his knees locked upon 
arising in the morning.  Id. at 3.  He testified that it was 
extremely difficult to walk long distances and climb stairs.  
Id at 7-8.  He stated that his knees popped once or twice 
during the day, and that he was unable to do deep bends as a 
result of weakness in his knees.  Id. at 8.  He indicated 
that his knee disorders prevented him from doing chores and 
recreation activities, to include mowing the lawn, 
landscaping, automotive work on his vehicle, and vacuuming.  
Id. at 10-11.  He related that he occasionally had lateral 
instability and giving way in his knees.  Id. at 18-19.  

On VA examination in July 2000, the veteran presented with 
polio crutches.  He stated that he used crutches because he 
seemed to have some instability.  The report of examination 
notes that without the crutches, the veteran had a 
symmetrical gait.  He could walk on his toes and heels.  The 
report notes that he did so slowly and did so symmetrically.  
He did about a 50 percent deep knee bend, flexing his knees 
to approximately 70 degrees.  Both lower extremities were 
noted to be symmetrical.  There was no knee effusion.  He had 
full extension of both knees and flexed both knees from 0-
135.  Collateral and cruciate ligaments were intact.  Some 
faint residuals of the medial arthroscopy portal were seen.  
No other incisal portal scars were noted.  The knees were 
cool.  There was no evidence of patellofemoral crepitance.  
McMurray testing was unremarkable.  X-ray examinations, dated 
in July 1999, were noted to indicate large ossicles on the 
posterior aspect of both knees.  The examiner suspected that 
there were large loose bodies.  Normal joint lines were 
noted.  There was no joint space narrowing.  Some spurring of 
the inferior and superior poles of the patella was noted.  
The diagnosis was mild-to-moderate osteoarthritis of both 
knees.  

The examiner stated that there was very little evidence that 
the veteran needed crutches.  He stated that he documented, 
on motor strength testing, that in the supine position, he 
was somewhat weak with independent straight leg raise.  He 
noted that upright, he had fairly strong good hip flexors, 
abductors, adductors, internal and external rotators, and 
knee flexors.  Extensors were noted to be good.  The report 
notes that osteoarthritis involved primarily the 
patellofemoral joints.  Very little crepitance on 
patellofemoral grinding tests was noted.  There were no 
meniscal signs.  The veteran was noted to have the normal 
expected residuals from partial medial meniscectomies of both 
the right and left knee.  These were noted to be mild/minimal 
tears.  His primary pathology was noted to be that of his 
progressive osteoarthritis.  

The examiner stated that the veteran could certainly do light 
medium work activities.  He related that he could stand 
intermittently for periods up to one hour at a time, with a 
corresponding 10-15 minute work break.  He stated that he 
could sit throughout the course of a normal workday with the 
opportunity to stand for a few minutes out of every hour.  
The report notes that as long as he used the crutches, he 
would be somewhat limited for lifting.  The examiner stated 
that there was nothing on examination that would suggest that 
he could not lift 20 pounds, occasionally, and 10 pounds, 
frequently.  

A VA outpatient treatment record, dated in February 2001, 
notes that the veteran's knees had improved by 50 percent 
with synvisc injections.  The assessment was degenerative 
joint disease of the knees.  

On VA examination in January 2002, the examiner stated that 
he had reviewed the C-file.  The veteran reported that he was 
employed, sometimes working four days per week, 10 hours per 
day, and traveled to about one fencing tournament per month.  
No treatment in the past year was noted.  The veteran 
complained that his knees tired with work, that his knees 
were worse in cold weather, and that he had fallen.  On 
examination, he had normal alignment of the knee joint.  He 
could walk with and without polio crutches.  He ambulated 
symmetrically with good motor strength.  He was able to do a 
deep knee bend with a monophasic recovery.  Flexion was noted 
to be limited to 90 degrees.  He declined to walk on his toes 
but could heel walk.  Active range of motion of the right 
knee was 0 to 136 degrees and 0 to144 degrees on the left.  
There was no effusion, no redness, and no inflammation about 
either knee.  The report notes that, passively, he had more 
range of motion.  The examiner could flex both knees 
passively to 145 degrees.  Collateral and cruciate ligaments 
were intact.  He had mild flare off the medial femoral 
condyle, noted to be just superior to the right knee joint.  
Tenderness was noted.  McMurray test was negative.  There was 
no appreciable patellofemoral crepitance.  Motor strength in 
both lower extremities was "5-/5-."  Hip flexors, 
abductors, adductors, internal and external rotators were 
good.  Knee flexors and extensors were good.  Ankle 
dorsiflexors, plantar flexors, invertors, and evertors were 
good.  The diagnosis was osteoarthritis of both knees.  

In an addendum, the examiner reported that x-ray examination 
of both knees showed mild-to-moderate osteoarthritis.  There 
was some adjoining femoral spurring, as well, on the sunrise.  
The examiner assessed the arthritis as mild.  He noted that 
weight-bearing films showed no compromise of medial or 
lateral compartments.  A projection showed spurring off the 
posterior tibia.  He stated that on earlier review, he had 
thought this was possibly a loose body.  He stated that it 
appeared to be attached.  He noted that it did not appear to 
be in the articular portion.  He reported that he had a 
similar type projection on the left knee.  He had posterior 
spurring of both knees, which was noted to probably be 
developmental.  The diagnosis was mild-to-moderate 
patellofemoral osteoarthritis and mild femoral tibial 
arthritis, with no joint space narrowing.  The report of 
examination notes that there did not appear to be any 
increase in the disability or impairment status from the 
examination performed by the examiner one year earlier.  

A July 2002 VA outpatient treatment record reflects 
complaints of right and left knee pain.  The record notes the 
veteran's report that he had fallen.  No locking was noted.  
He reported that he worked repairing fencing equipment.  On 
examination, knee flexors and extensors were 5/5 and noted to 
be strong.  There was some give away noted on the left.  
Range of motion was 0 to 130 degrees.  There was excellent 
maintenance of medial and lateral joint line, bilaterally.  
There was medial facet osteoarthritis on sunrise.  The 
diagnosis was osteoarthritis of the patellofemoral joints of 
both knees.  A September 2002 record of treatment notes that 
he presented for his sixth injection of synvic.  Continued 
improvement was noted.  On examination, his gait was 
nonantalgic.  He declined to do a deep knee bend.  There was 
no effusion and no localized tenderness.  Collateral and 
cruciate ligaments were intact.  Motor strength was 5/5.  
Range of motion was from 0 to 130 degrees.  The diagnosis was 
mild-to-moderate degenerative joint disease of both knees.  A 
March 2003 record of treatment notes the veteran's report 
that he had varying degrees of knee pain, and occasional 
falls.  He complained of medial knee soreness.  On 
examination, range of motion was 0 to 135 degrees.  There was 
mild patellofemoral crepitance and femoral condyle 
tenderness.  McMurrays's was negative.  Motor strength was 
5/5 on flexion and extension.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2002).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2002).  The Rating Schedule provides that arthritis due to 
trauma will be rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative and traumatic 
arthritis, established by x-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5003 (2002).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The Rating Schedule provides the following ratings for 
limitation of extension of the leg: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees and compensable ratings when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).

Recurrent subluxation or lateral instability warrants a 10 
percent evaluation if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5010 and 5257.  
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) states 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 in order 
to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  However, in a 
subsequent VA General Counsel opinion, VAOGCPREC 9-98 (August 
14, 1998), it was held that a separate rating for arthritis 
can also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2002).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the March 1999 and August 2000 rating 
decisions of the reasons and bases for the decisions.  He was 
further notified of this information in the March 2000 
statement of the case and in the March 2003 supplemental 
statement of the case.   The Board concludes that the 
discussions in the March 1999 and August 2000 rating 
decisions and in the statement and supplemental statement of 
the case, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claim.  In the November 2000 Board Remand, the veteran was 
invited to submit additional evidence.  In July 2001, he was 
advised of the evidence he needed to submit to substantiate 
his claims, VA's duty to notify him about his claims, VA's 
duty to assist in obtaining evidence for his claims, what the 
evidence must show to substantiate his claims, what 
information or evidence was needed from him, what he could do 
to help with his claims, and what VA had done to help with 
his claims.  In addition, by letter dated in March 2003, he 
was advised of the procedures by which to submit additional 
evidence in support of his claim.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claims.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  Examinations are of record.  
38 C.F.R. § 3.326.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  

Analysis

The veteran's right and left knee disabilities are each 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.  
In essence, he contends that his right and left knee 
disabilities each warrant a higher evaluation and that he has 
additional functional loss due to pain. 

The veteran is competent to report that his right and left 
knee disabilities are worse.  However, he is not a medical 
professional and his statements do not constitute competent 
medical evidence.  Generally, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  It is noted that he has reported that he was 
a medic in service and that he has been pursuing a career as 
a Certified Nurse's Assistant; however, he is not shown to be 
qualified to render an opinion that requires the medical 
expertise required in this case.  The Board has accorded more 
probative value to the observations of skilled medical 
professionals.  

I.  Limitation of motion

In order to warrant an evaluation in excess of 20 percent, 
there must be actual limitation of extension or the 
functional equivalent of limitation of extension to 20 
degrees or limitation of flexion or the functional equivalent 
to 15 degrees.  The evidence shows that in the right knee, 
flexion, at worst, is limited to 110 degrees and that he is 
only lacking 5 degrees of full extension.  On the left, 
flexion, at worst is 120 degrees and he only lacks 7 degrees 
of full extension.  It is at these points that there was any 
evidence of functional limitation due to any factor.  The 
Board has specifically considered the guidance of DeLuca, 8 
Vet. App. at 202; 38 C.F.R. §§ 4.40 and 4.45 in making its 
determination.  The Board notes that the veteran has asserted 
that he has additional functional loss due to pain, 
instability, and fatigue requiring him to use crutches to 
ambulate and a cane to walk more than 200 feet.  The July 
2002 report of examination notes that without the crutches, 
the veteran had a symmetrical gait and that there was very 
little evidence that he needed the crutches.  In addition, 
that examiner stated that the veteran could do light medium 
work activities, to include lifting up to 20 pounds, as well 
as standing and sitting throughout the day.  Motor strength 
in both knees has been reported as 5/5.  In sum, the more 
probative evidence establishes that he does not have 
weakness, incoordination, fatigability, or additional 
limitations as a result of pain.  An evaluation in excess of 
20 percent for either the right or left knee is not warranted 
based on functional impairment under Diagnostic Codes 5260 or 
5261.  

The Board is presented with a conflict in the evidence.  The 
veteran, in essence, asserts that he has functional 
impairment that limits activity and requires the use of 
crutches or a cane.  The objective evidence reflects that he 
can maintain a normal gait and strength, that he has minimal 
limitation of motion, and that functional impairment is not 
greater than his actual limitation of motion.  The Board 
concludes that the examination reports prepared by 
disinterested and credible medical professionals are more 
probative than the veteran's statements in support of a claim 
for monetary benefits.  

The veteran does not manifest ankylosis, or malunion of the 
tibia and fibula.  As such, the provisions of Diagnostic 
Codes 5256 and 5262 are not applicable and, accordingly, an 
increased rating for the veteran's right or left knee 
disability may not be assigned pursuant to these provisions.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign higher ratings.

II.  Diagnostic Code 5257

The Board notes that the Diagnostic Code 5257 pertains to 
instability or subluxation.  The RO has incorrectly stated 
that to warrant a higher evaluation, severe subluxation or 
instability would have to be shown.  The proper standard is 
that any demonstrated instability or subluxation would 
warrant a separate evaluation for the right and left knee 
disabilities.  In light of the fact that the most probative 
evidence shows that there is no instability or subluxation, 
such is harmless error.  

The veteran asserts that he has instability in his knees and 
that he has fallen on occasion.  The Board finds that such 
assertions are in conflict with the more probative evidence 
of record.  Specifically, on examination in April 1998, there 
was no left knee instability.  In October 1998, the examiner 
reported that the right and left knee were stable.  In May 
1999, the knees were stable on examination.  In May 2000, 
ligamentous examination showed stable anterior and posterior 
cruciate ligaments and medial and lateral collateral 
ligaments.  On VA examination in July 2000 and January 2002, 
collateral and cruciate ligaments were noted to be intact.  
The Board notes that the July 2002 VA examination report 
notes some give away on the left knee; however, no 
professional has equated this finding with subluxation or 
instability.  

Based on the competent evidence, the Board finds that neither 
the right or left knee disability warrants a compensable 
evaluation under Diagnostic Code 5257.  In view of the fact 
that the more probative evidence establishes that the veteran 
does not have instability or subluxation, the preponderance 
of the evidence is against a compensable evaluation under 
Diagnostic Code 5257.  The Board specifically determines that 
the medical evidence regarding instability is more probative 
than the veteran's unsupported statements.  The Board does 
note that the veteran is competent to report that he has 
fallen.  In fact, he has reported such to examiners.  
However, as to the cause of the fall, the Board finds that 
the medical evidence disclosing intact ligaments is more 
probative than his assertions of a fall due to instability.

III.  Other considerations

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002) is in order.  The evidence in this case 
fails to show that the veteran's right or left knee 
disability now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  To the extent that the veteran asserts that 
his right and left knee disorders have prevented him from 
working as a telephone installer and/or repair person for 
fencing equipment, the Board notes that in January 2002, he 
reported that he was working, and sometimes four days per 
week, 10 hours per day.  There is no competent evidence of 
marked interference with employment.  The Board notes that 
the veteran presented for examination in July 2000 using 
crutches.  The examiner stated that the veteran's gait was 
normal, and that there was very little evidence that he 
needed crutches.  In fact, that examiner stated that use of 
crutches would interfere with work-related tasks.  In 
September 2002, his gait was nonantalgic.  Consequently, the 
Board finds that extraschedular consideration is not 
warranted.  


ORDER

An increased evaluation for traumatic degenerative joint 
disease of the right knee is denied.  

An increased evaluation for traumatic degenerative joint 
disease of the left knee is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

